Citation Nr: 0411446	
Decision Date: 05/03/04    Archive Date: 05/14/04

DOCKET NO.  00-22 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial compensable disability rating for 
herpes simplex.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from February 
1978 to February 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

There has been a significant change in the law affecting this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5102, 5103, 
5103A, 5107 (West 2002)) became law.  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits. 

VCAA emphasized the need for VA to obtain Federal records.  
See 38 U.S.C.A. § 5103A(b)(3), (c)(3) (West 2002).  Here, the 
file indicates that the veteran made a claim for disability 
benefits from the Social Security Administration (SSA).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that we cannot presume what is in these records.  
Rather, VA must obtain and review these records.  The Court 
has repeatedly held that when VA is on notice that there are 
SSA records, it must obtain and consider them.  See Baker v. 
West, 11 Vet. App. 163,169 (1998); Hayes v. Brown, 9 Vet. 
App. 67, 73-74 (1996); Murincsak v. Derwinski, 2 Vet. 
App. 363, 373 (1992).  

VA must also consider its own records.  See 38 U.S.C.A. 
§ 5103A(c)(2) (West 2002).  In January 1999, a VA physician 
wrote that he had been treating the veteran since September 
1997; however, the VA clinical notes of record only go back 
to March 1998.  The records back to September 1997 should be 
obtained.  

The veteran's representative has requested another 
examination.  This remand affords an opportunity for another 
examination and, since the service-connected condition is 
subject to exacerbation and remission, another examination is 
appropriate.  

On the August 2002 VA examination, the doctor told the 
veteran to come in for examination when there was a flare-up 
of the service-connected skin condition.  The Board 
emphasizes that VA cannot predict flare-ups, so it is the 
veteran's responsibility to obtain medical documentation of 
his skin manifestations during flare-ups, by going to a VA or 
private physician at that time.   

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with court decisions, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  

2.  The RO should obtain the VA medical 
records for the veteran from September 
1997 to March 1998 and since August 2000.  

3.  The RO should obtain a complete copy 
of the veteran's SSA medical records.  

4.  The RO should schedule the veteran for 
a VA skin examination.  The claims folder 
should be made available to the examiner 
for review.  Any indicated tests or 
studies should be accomplished.  The 
examiner should describe all current 
manifestations of herpes simplex in 
detail, providing an opinion on the 
following:
?	The percentage of the entire body 
affected; 
?	The percentage of the exposed areas 
affected; 
?	Whether treatment is required and if 
so, 
o	Whether no more than topical 
therapy is required, 
o	Whether corticosteroids or other 
immunosuppressive drugs are 
required, and if so for how 
long.  

5.  Thereafter, the RO should readjudicate 
this claim in light of the evidence added 
to the record since the last supplemental 
statement of the case (SSOC).  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a SSOC.  An appropriate 
period of time should be allowed for 
response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




